DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. US 2015/0325553 A1.
Regarding claim 19, Park discloses: 
A method of manufacturing a microelectronic assembly (Figs. 4a-4m), the method comprising:
forming interconnects (136) between a die (124) and a package substrate (140/142), wherein the die has a first surface and an opposing second surface, the die includes first conductive contacts (134) at its first surface and second conductive contacts (148) at its second surface, the first surface of the die is between the package substrate and the second surface of the die, and the interconnects are formed between the first conductive contacts of the die and conductive contacts of the package substrate, and the conductive contacts of the package substrate and the interconnects are within a recess (145) in the package substrate; and 
providing a mold material (146) on at least a portion of the package substrate.
(claim 22) Figs. 6-8; 164.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park
et al US 2015/0325553 A11 in view of Kelkar et al. US 6,084,308.
Regarding claims 20 and 21, Park discloses:
wherein the die is a first die, the interconnects are first interconnects, the conductive contacts of the package substrate are first conductive contacts, and the method further includes:
after forming the first interconnects, forming second interconnects (224) between the first
die and a second die (202/214), wherein the second die has a first surface and an opposing second surface, the second die includes first conductive contacts (210) at its first, and the second interconnects couple the second conductive contacts of the first die with the first conductive contacts of the second die: and 
Park does not disclose:
the second die includes second conductive contacts al its first surface 
after forming the first interconnects, farming third interconnects between the second conductive contacts of the second die and the second conductive contacts of the package substrate.
Kelkar discloses a patent from a similar field of endeavor in which:
the second die (316) includes second conductive contacts al its first surface
after forming the first interconnects (408), forming third interconnects (318 a/b) between the second conductive contacts of the second die and the second conductive contacts of the package substrate (02).

Park.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US 2015/0325553 A1.
Regarding claim 23, although Park does not specifically disclose “further comprising: attaching the package substrate to a circuit board”, Park does disclose applying solder bumps 158 to the bottom portion of the package substrate. As a result, it would have been obvious to one skilled in the art to understand that these external connections would be available for various connection strategies including being connected to underlying circuit boards for interconnection with other device modules.

Allowable Subject Matter
Claims 1-3, 7-11 15, 18 and 26-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest limitations of claim 1 stating “placing a first die on a carrier, wherein the first die has a first surface and an opposing second surface, and wherein the second surface of the first die is between the carrier and the first surface of the first die; after placing the first die on the carrier, forming first interconnects between the first die and a second die, wherein the first die includes first conductive contacts at its first surface and second conductive contacts at its first surface, the second die has a first surface and an opposing second surface, the second die includes first conductive contacts at its first surface and second conductive contacts at its second surface, and the first interconnects couple the first conductive contacts of the first die with the second conductive contacts of the second die; and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.